IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL SOMMERS,                            §
                                         §
       Defendant Below,                  §   No. 392, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. K1608024463
                                         §               K1608024390
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: November 4, 2019
                            Decided: November 7, 2019

                                     ORDER

      On September 12, 2019, the Senior Clerk sent a letter to the appellant directing

him to pay the filing fee or file a motion and affidavit to proceed in forma pauperis

by September 27, 2019, or a notice to show cause why the appeal should not be

dismissed would issue. On October 1, 2019, the Chief Deputy Clerk issued a notice,

sent by certified mail, directing the appellant to show cause why this appeal should

not be dismissed for the appellant’s failure to pay the Supreme Court filing fee or

file a motion to proceed in forma pauperis. That notice to show cause eventually

was returned as undeliverable. On October 18, 2019, the Chief Deputy Clerk resent

the notice to show cause, by certified mail, to a different address. On October 24,

2019, the Court received the certified mail receipt indicating that the notice to show

cause had been delivered on October 22, 2019. The appellant did not respond to the
notice to show cause within the required ten-day period; therefore, dismissal of this

action is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ James T. Vaughn, Jr.
                                       Justice




                                         2